Filed 3/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 73







State of North Dakota, 		Plaintiff and Appellee



v.



David Mbulu, 		Defendant and Appellant







No. 20170341







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Joshua B. Rustad, Judge.



AFFIRMED.



Per Curiam.



Nathan K. Madden, Williams County State’s Attorney Office, Williston, ND, for plaintiff and appellee; submitted on brief.



Scott O. Diamond, Fargo, ND, for defendant and appellant; submitted on brief.

State v. Mbulu

No. 20170341



Per Curiam.

[¶1]	
David Mbulu appeals from criminal judgments entered after a jury found him guilty of conspiracy to commit gross sexual imposition, accomplice to gross sexual imposition, conspiracy to commit murder and attempted murder.  Mbulu argues that the district court erred in granting a one-week continuance during the middle of the jury trial and that the evidence was insufficient to support the convictions.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte